United States Court of Appeals
                 For the First Circuit


No. 07-1044
                UNITED STATES OF AMERICA
                        Appellee,

                           v.

                  ELBA GARCÍA-PASTRANA,
                  Defendant, Appellant.


No. 07-1094
                UNITED STATES OF AMERICA,
                        Appellee,

                           v.

                 HÉCTOR RENÉ LUGO-RÍOS,
                  Defendant, Appellant.


No. 07-1095
                UNITED STATES OF AMERICA,
                        Appellee,

                           v.

                  JUAN RAMOS-HERNÁNDEZ,
                  Defendant, Appellant.


No. 07-1096
                UNITED STATES OF AMERICA,
                        Appellee,

                           v.

                   FELIPE ROMÁN-LOZADA,
                  Defendant, Appellant.


No. 07-1097
               UNITED STATES OF AMERICA,
                       Appellee,

                           v.

                   JUAN ROLDÁN-VEGA,
                 Defendant, Appellant.


No. 07-1098
               UNITED STATES OF AMERICA,
                       Appellee,

                           v.

               ANDRÉS CARRASQUILLO-COLÓN,
                  Defendant, Appellant.


No. 07-1177
               UNITED STATES OF AMERICA,
                       Appellee,

                           v.

               ENRIQUE VÁZQUEZ-PRÉSTAMO,
                 Defendant, Appellant.


No. 07-1232
               UNITED STATES OF AMERICA,
                       Appellee,

                           v.

              FRANCISCO MARTÍNEZ-IRIZARRY,
                  Defendant, Appellant.


No. 07-1501
               UNITED STATES OF AMERICA,
                       Appellee,

                           v.

                JORGE L. URBINA-ACEVEDO,
                  Defendant, Appellant.


No. 07-1557
                    UNITED STATES OF AMERICA,
                            Appellee,

                               v.

                     JESÚS CARABALLO-ORTIZ,
                      Defendant, Appellant.


No. 07-1558
                    UNITED STATES OF AMERICA,
                            Appellee,

                               v.

                       LUIS ANDINO-DELBREY,
                      Defendant, Appellant.



                          ERRATA SHEET


     The opinion of this Court issued on October 20, 2009, is
amended as follows:

     On page 8, footnote 1, line 1: delete "labor" following
"manager."

     On page 49, footnote 35, line 3: delete quotation mark at the
end of the sentence.